Name: COMMISSION REGULATION (EC) No 822/95 of 12 April 1995 amending Regulation (EC) No 2577/94 laying down special measures concerning export licences for malt issued between 1 August and 31 December 1994
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 13 . 4. 95 EN Official Journal of the European Communities No L 83/7 COMMISSION REGULATION (EC) No 822/95 of 12 April 1995 amending Regulation (EC) No 2577/94 laying down special measures concerning export licences for malt issued between 1 August and 31 December 1994 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 9 (2) and 13 (6) thereof, Whereas Commission Regulation (EC) No 1521 /94 of 29 June 1994 limiting the period of validity of export licences both with and without advance fixing of the export refund (2) limits to 30 June 1995 the period of validity of export licences where the said period of vali ­ dity goes beyond that date ; whereas, however, Article 4 of that Regulation provides for the possibility of taking other measures to avoid disruption to trade in agricultural products ; Whereas Commission Regulation (EC) No 2577/94 laying down special measures concerning export licences for malt issued between 1 August and 31 December 1994 (3) provides for the granting of second-issue licences during the period 21 March to 3 April 1995 ; whereas, in view of the delay in adopting the rules on the implementation of the Uruguay Round Agricultural Agreement, that date and the deadline for the notification to the Commission of the total number of second-issue licences should be put back : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 2577/94 is hereby amended as follows : 1 . The second indent of Article 1 is replaced by the fol ­ lowing : '  "second-issue licence" means the replacement licence issued pursuant to this Regulation between 21 May and 6 June 1995,'. 2. In Article 2 :  in paragraph 1 , the words '21 to 31 March 1995' are replaced by '21 to 31 May 1995',  in paragraph 4, the date '3 April 1995' is replaced by '6 June 1995'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 21 March 1995. Applications submitted during the period 21 to 31 March shall be considered as having been made during the period 21 to 31 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 162, 30. 6. 1994, p. 47. (3) OJ No L 273, 25. 10 . 1994, p. 2.